TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00849-CR



                                William Charles Taylor, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-07-300708, HONORABLE BOB PERKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant William Charles Taylor seeks to appeal from the trial court’s findings of

fact, recommendation, and order to transmit the record related to Taylor’s post-conviction

application for writ of habeas corpus in a felony case. This Court does not have appellate

jurisdiction over the order Taylor is attempting to appeal. See Tex. Code Crim. Proc. Ann.

art. 11.07, §§ 3, 5 (West Supp. 2010) (governing procedures for seeking post-conviction habeas

corpus relief from final felony conviction). Once an application for habeas relief has been filed

under article 11.07, the trial court makes any necessary findings of fact, then forwards its findings

and the record to the court of criminal appeals for a final ruling on the application for relief. Id. The

record reflects that the trial court followed this procedure, and that the court of criminal appeals

denied the requested relief on November 10, 2010. The court of criminal appeals has exclusive
jurisdiction to determine the merits of an application for writ of habeas corpus under article 11.07.

See id. Because we lack jurisdiction over the challenged order, this appeal is dismissed.




                                              ___________________________________________

                                              Diane M. Henson, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: June 10, 2011

Do Not Publish




                                                  2